DETAILED ACTION
Election/Restriction 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species of: 
Species of the vessel for underwater sonar imaging:
•	Species A as shown in Figure(s) 1, 9, and 11-12B, and further described in [0074]; [0110]; [0115]; [0119] of Applicants Specification.
•	Species B as shown in Figure(s) 2 and 10, and further described in [0076]; [0113]- [0114] of Applicants Specification.
•	Species C as shown in Figure(s) 3, and further described in [0078] of Applicants Specification.
•	Species D as shown in Figure(s) 4A-4B, and further described in [0074]; [0110] of Applicants Specification.
•	Species E as shown in Figure(s) 5A-5B, and described in [0115]; [0119] of Applicants Specification.
•	Species F as shown in Figure(s) 13-17, and further described in [0119]-[0124] of Applicants Specification.
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
Species A and Species B are independent or distinct because Species A is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074]; [0110]; [0115]; [0119] of Applicants Specification; while Species B is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone and  tailfin, described in [0076]; [0113]- [0114] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species C are independent or distinct because Species A is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074]; [0110]; [0115]; [0119] of Applicants Specification; while Species C is drawn to drawn to a manta shape vessel comprising a sonar transducer array 302 and 304 located at a nosecone and sidefin, described in [0078] of Applicants Specification.. In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species D are independent or distinct because Species A is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074]; [0110]; [0115]; [0119] of Applicants Specification; while Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species E are independent or distinct because Species A is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074]; [0110]; [0115]; [0119] of Applicants Specification; while Species E is drawn to a sonar transducer located at a sidefin in a retracted or extended position, described in [0115]; [0119] of Applicants Specification.  In addition, these species are not obvious variants of 
•	Species A and Species F are independent or distinct because Species A is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074]; [0110]; [0115]; [0119] of Applicants Specification; while Species F is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and serving as front, middle or rear sidefins on various locations on the vessel, described in [0119]-[0124] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
Species B and Species C are independent or distinct because Species B is drawn to drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone and tailfin, described in [0076]; [0113]- [0114] of Applicants Specification; while Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
Species B and Species D are independent or distinct because Species B is drawn to drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone and tailfin, described in [0076]; [0113]- [0114] of Applicants Specification; while Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
Species B and Species E are independent or distinct because Species B is drawn to drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone and tailfin, described in [0076]; [0113]- [0114] of Applicants Specification; while Species E is drawn 
Species B and Species F are independent or distinct because Species B is drawn to drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone and tailfin, described in [0076]; [0113]- [0114] of Applicants Specification; while Species F is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and serving as front, middle or rear sidefins on various locations on the vessel, described in [0119]-[0124] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species D are independent or distinct because Species C is drawn to a manta shape vessel comprising a sonar transducer array 302 and 304 located at a nosecone and sidefin, described in [0078] of Applicants Specification; while Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species E are independent or distinct because Species C is drawn to a manta shape vessel comprising a sonar transducer array 302 and 304 located at a nosecone and sidefin, described in [0078] of Applicants Specification; while Species E is drawn to a sonar transducer located at a sidefin in a retracted or extended position, described in [0115]; [0119] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species F are independent or distinct because Species C is drawn to a manta Species F is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and serving as front, middle or rear sidefins on various locations on the vessel, described in [0119]-[0124] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species E are independent or distinct because Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification; while Species E is drawn to a sonar transducer located at a sidefin in a retracted or extended position, described in [0115]; [0119] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species F are independent or distinct because Species D is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a sidefin in a retracted or extended position, described in [0074]; [0110] of Applicants Specification; while Species F is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and serving as front, middle or rear sidefins on various locations on the vessel, described in [0119]-[0124] of Applicants Specification.  In addition, these species are not obvious variants of each other based on the current record.
•	Species E and Species F are independent or distinct because Species E is drawn to a sonar transducer located at a sidefin in a retracted or extended position, described in [0115]; [0119] of Applicants Specification; while Species F is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and serving as front, middle or 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO Claim(s) are generic.

Upon election of Species A above, Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) is generic.
•	Species A1 as shown in Figure(s) 1, and further described in [0074] of Applicants Specification.
•	Species A2 as shown in Figure(s) 9, and further described in [0110] of Applicants Specification.
•	Species A3 as shown in Figure(s) 11-12B, and further described in [0115] and  [0119] of Applicants Specification.
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species A1 and Species A2 are independent or distinct because Species A1 drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074] of Applicants Specification; while Species A2 is drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at the middle of the nosecone 
•	Species A1 and Species A3 are independent or distinct because Species A1 drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at a nosecone, sidefin and tailfin, described in [0074] of Applicants Specification; while Species A3 is drawn to a vessel for underwater sonar imaging comprising a nosecone with V-shape channels and a sonar transducer array located at the external surface of the nosecone, described in [0115] and  [0119] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
•	Species A2 and Species A3 are independent or distinct because Species A2 drawn to a vessel for underwater sonar imaging comprising a sonar transducer located at the middle of the nosecone behind the cover, described in [0110] of Applicants Specification; while Species A3 is drawn to a vessel for underwater sonar imaging comprising a nosecone with V-shape channels and a sonar transducer array located at the external surface of the nosecone, described in [0115] and  [0119] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO Claim(s) are generic.

Upon election of Species F above, Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally 
•	Species F1 as shown in Figure(s) 13 and 14, and further described in [0120]-[0121] of Applicants Specification.
•	Species F2 as shown in Figure(s) 13 and 15, and further described in [0122] of Applicants Specification.
•	Species F3 as shown in Figure(s) 13 and 16, and further described in [0123] and  [0119] of Applicants Specification.
•	Species F4 as shown in Figure(s) 13 and 17, and further described in [0124] and  [0119] of Applicants Specification.
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species F1 and Species F2 are independent or distinct because Species F1 is drawn a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin serves as front sidefins on the nosecone of the vessel, described in [0120]-[0121] of Applicants Specification; while Species F2 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin and servs as middle sidefin located at the center of the vessel and serves as a transmitter/receiver, described in [0122] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
•	Species F1 and Species F3 are independent or distinct because Species F1 is drawn a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin serves as front sidefins on the nosecone of the vessel, described in [0120]-[0121] of Applicants Specification; while Species F3 is drawn to a vessel for underwater sonar imaging 
•	Species F1 and Species F4 are independent or distinct because Species F1 is drawn a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin serves as front sidefins on the nosecone of the vessel, described in [0120]-[0121] of Applicants Specification; while Species F4 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin serves as front sidefins on the nosecone of the vessel and a tailfin that servs as rear sidefins located at the rear of  the vessel, described in [0124] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
•	Species F2 and Species F3 are independent or distinct because Species F2 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin and servs as middle sidefin located at the center of the vessel and serves as a transmitter/receiver, described in [0122] of Applicants Specification; while Species F3 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and the tailfin servs as rear sidefins located at the rear of  the vessel, described in [0123] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
•	Species F2 and Species F4 are independent or distinct because Species F2 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin and servs as middle sidefin located at the center of the vessel and serves as a transmitter/receiver, described in [0122] of Applicants Specification; while Species F4 is 
•	Species F3 and Species F4 are independent or distinct because Species F3 is drawn a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer the tailfin, and the tailfin servs as rear sidefins located at the rear of  the vessel, described in [0123] of Applicants Specification; while Species F4 is drawn to a vessel for underwater sonar imaging comprising an additional tailfin with a sonar transducer on the tailfin, and the tailfin serves as front sidefins on the nosecone of the vessel and a tailfin that servs as rear sidefins located at the rear of  the vessel, described in [0124] of Applicants Specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO Claim(s) are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                        
/AMIE M NDURE/Examiner, Art Unit 3645